Title: Thomas Jefferson to George Hay, 13 July 1812
From: Jefferson, Thomas
To: Hay, George


          Dear Sir Monticello July 13. 12.
          The suit of Samuel Scott of Campbell against Harrison and myself, altho without palpably groundless, has still a right to go through all the regular forms; and as I had sold the lands to Harrison before the suit, it is my interest, & my anxious wish to quiet him in his title and to force the suit thro’ all it’s forms, as quickly as possible. Harrison having borrowed from Scott a copy of his bill, permitted me to copy it while I was in Bedford, and as soon as I could recieve necessary information on some of the facts I have prepared an answer. this I now inclose you, & pray you to enter my appearance (altho no process has been served on me) and to file the answer. I inclose also a copy of the bill & answer for the use of mr Wirt & yourself and mr Wirt who will, as of course, join you in the cause. I shall make two visits to Bedford before winter, the first within a month. I suppose that will be too soon for you to be able to send me a general commission for taking the depositions of witnesses. I shall be glad however to recieve such a commission the first moment possible, and that the cause be pushed on to a decree without relaxation; for I doubt if Scott will not try to keep it hanging up for his own gratification; for whenever he is sober enough to think, which is extremely rare, litigation is the only food of his mind.
          I have heard it said, or supposed, you wished to purchase a place in this neighborhood. I think Short’s would suit you. it is of about 1300. acres, the price 10.D. with accomodation for the paiments, paying interest from the delivery of the land. I consider it a very great bargain, our sales of a year or two past in this neighborhood having been for 12½ to 16.D. the acre. he has authorised me to sell it, and I should be glad to have in prospect it’s adding so good a member to our society. Accept the assurance of my great esteem and respect
          
            Th:
            Jefferson
        